El Juez Presidente Sr. Quiñones,
después de expo-ner los liechos anteriores, emitió la opinión del tribunal.
Vistos los artículos 22 y 27 de la Ley del Notariado vigente en esta Isla y el 65 del Reglamento de la misma *311Y I resolución dictada en esta misma fecha por esta Cor-te Muprema en el recurso gubernativo número 11 inter-puesto por el mismo notario don Luis L. Yordán Dávila contra negativa del Registrador de la Propiedad de Ponce á inscribir otra escritura hipotecaria y cuya doctrina por analogía de casos es perfectamente aplicable al presente.
Se confirma la nota denegatoria puesta por el Regis-trador de la Propiedad de Ponce al pie de la escritura que motiva el presente recurso, sin especial condenación de costas: y devuélvase dicha escritura al expresado regis-trador con copia de la presente resolución á los fines pro-cedentes.

Confirmada.

Jueces concurrentes: Sres. Hernández, Higueras, Mac-Learv yWolf.